DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 3/31/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 3/31/2020 are acknowledged and acceptable.

Interpretation Under 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (U.S. Patent 2017/0341745) in view of Trundle et al. (U.S. Patent10,467,885).

In regards to claim 1, Sekine et al (henceforth referred to as Sekine) disclose an autonomous aerial vehicle for ventilating at least one person.  Sekine teaches an unmanned aerial vehicle that includes a ventilating device (item 100 and respirator, item 111d), the autonomous aerial vehicle comprising:
means for positional determination inside and/or outside buildings (item 170);
means for recording the surrounding area (item 117);
means for ventilating the at least one person (respirator, item 111d, figure 100);
communication means for exchanging positional data and/or information.  Sekine teaches a transmitting and receiving communication unit (item 190); 
Sekine teaches means to detect a “patient”, but fails to explicitly describe means for facial detection.  However, Trundle et al (henceforth referred to as Trundle) teaches a drone utilizing facial recognition means to find/locate a person (col. 11, lines 23-56) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a facial recognition means in/on the UAV of Sekine as taught by Trundle, to find a patient.

In regards to claim 2, Sekine discloses that the means for ventilating comprise at least one oxygen store and/or at least one oxygen mask.  Sekine teaches a respiratory mask and oxygen supply.

In regards to claim 3, Sekine discloses that the at least one oxygen mask is extendable (see item 111d in figure 3b).



In regards to claim 4, Sekine discloses means for providing information and/or instructions for ventilation.  Sekine teaches information and instruction transmission.


In regards to claim 5, Sekine discloses that the means for providing information and/or instructions for ventilating comprise at least one monitor, at least one display, at least one projector, at least one microphone and/or at least one loudspeaker. The UAV of Sekine includes a microphone (item 114), a display (item 112), and monitors.



In regards to claim 6, Sekine disclose the means for positional determination inside and/or outside buildings comprise at least one GPS receiver, sensors for recording spatial information and/or means for image-based determination of locational information.  Sekine teaches GPS receiver, sensors and cameras.

In regards to claim 7, Sekine discloses that the means for recording the surrounding area comprise at least one camera, at least one sensor and/or means for lighting up the surrounding area.  Sekine teaches a camera (par. 52).

In regards to claim 8, Sekine discloses that the aerial vehicle is called up using the emergency call function of a mobile terminal and/or a transportation vehicle with the transmission of locational information applicable at the time.  Sekine teaches a mobile terminal for communication with the drone as depicted (item 200).

In regards to claim 9, Sekine discloses a method for ventilating at least one person with an autonomous aerial vehicle, the method comprising:
transmitting a need for ventilation to the aerial vehicle; transmitting the target position of the need for ventilation to the aerial vehicle.  Sekine teaches a system that incorporates a transmitting means to transmit a disaster location to a drone calling it to bring various medical help including ventilation; 
controlling flight of the aerial vehicle to the target position of the need for ventilation.  The drone is controlled during its flight to the disaster location; 
recording the surrounding area and at least one person to be ventilated at the target position of the need for ventilation.  Sekine teaches that the drone includes a camera and records the area including possible patients and also includes placing ventilation mask on person; 
Sekine fails to explicitly teach sensing a face of the at least one person to be ventilated; and placing the oxygen mask on the face of the at least one person to be ventilated.   However, Trundle teaches a drone utilizing facial recognition means to find/locate a person (col. 11, lines 23-56) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a facial recognition means in/on the UAV of Sekine as taught by Trundle, to find a patient.

Summary/Conclusion
Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641